Citation Nr: 0218471	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than August 10, 
1994 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney at Law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran had active service from July 1952 to July 
1956. 

The RO received the veteran's claim for tinnitus in August 
1994.  In a March 1995 rating decision, the RO denied the 
claim.  In January 1999, the RO received a motion alleging 
clear and unmistakable error (CUE) in the March 1995 
rating decision.  In a June 2000 rating decision, the RO 
found CUE in the March 1995 rating decision and awarded 
service connection for tinnitus, effective from August 10, 
1994.  The veteran disagreed with the June 2000 rating 
decision as to the effective date assigned and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) 
in July 2002.  

Other issues

In a March 2002 claim, the veteran requested increased 
disability ratings for his service-connected low back 
disorder, headaches, tinnitus, and facial scars.  He also 
applied for a total disability rating based on individual 
unemployability (TDIU).  The RO sent the veteran a letter 
in June 2002 indicating that it has begun development of 
these claims.  To the Board's knowledge, those issues have 
not yet been adjudicated by the RO and the Board is 
therefore without jurisdiction to address them.  See 
38 U.S.C.A. § 7105 (West 1991).

The veteran contends that a November 1997 medical report 
raised a claim of  entitlement to service connection for 
hearing.  The issue of entitlement to service connection 
for hearing loss is not in appellate status, and the Board 
refers that issue to the RO for appropriate action.

FINDING OF FACT

A claim of entitlement to service connection for tinnitus 
was not received prior to August 10, 1994.


CONCLUSION OF LAW

Entitlement to an effective date prior to August 10, 1994 
for the grant of service connection for tinnitus is not 
shown as a matter of law.  38 U.S.C.A. §§ 5101(a), 5110(a) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1(p), 3.151, 
3.155, 3.400(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an effective date 
for the grant of service connection for tinnitus earlier 
than August 10, 1994.

In the interest of clarity, the Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002)].  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations 
of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are, accordingly, generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

In Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) continued to hold that the VCAA is potentially 
applicable to all pending claims, as it had held in 
Holliday.  However, the Court further indicated that CUE 
claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of 
CUE is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in 
the VA adjudicative process.  A litigant alleging CUE is 
not pursuing a claim for benefits, but rather is 
collaterally attacking a final decision.  Thus, a 
"claimant", as defined by 38 U.S.C.A. § 5100 (West Supp. 
2002), cannot encompass a person seeking a revision of a 
final decision based upon CUE.  As a consequence, VA's 
duties to notify and assist contained in the VCAA are not 
applicable to CUE claims.

Based on the Court's precedential decision in Livesay, the 
Board concludes that, to the extent that the current 
appeal is based a claim of CUE in previous RO decisions 
decision, it is not subject to the provisions of the VCAA.  
However, since all of the veteran's arguments are not 
based on CUE, the Board finds that the VCAA is at least 
partially applicable.  

In terms of the broader issue of the veteran's entitlement 
to an earlier effective date, the Court has also held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and assist do not apply to a claim if 
resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  In the instant case the facts are not in 
dispute; resolution of the veteran's appeal is dependent 
on interpretation of the statutes and regulations 
regarding the effective date of an award of service 
connection.  The Board's decision is dependent on the 
documents and evidence received by VA prior to the 
initiation of the veteran's current appeal.  
VA has no further duty, therefore, to notify the veteran 
of the evidence needed to substantiate his claim, or to 
assist him in obtaining that evidence, in that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) [remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the appellant are to be 
avoided].

The Board observes in passing that the veteran was 
notified of the relevant law and regulations, and of the 
types of evidence that could be submitted by him in 
support of his claim, by a September 2001 letter from the 
RO, by the June 2000 rating decision and by the May 2002 
statement of the case (SOC).   In addition, the veteran 
and his attorney have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  
The veteran was informed of his right to a hearing and was 
presented several options for presenting personal 
testimony; but he has not requested a BVA or RO hearing on 
this issue.  The veteran's attorney has submitted written 
argument in his behalf.  Neither the veteran nor his 
attorney have pointed to any additional evidence which 
need to be obtained.  As was alluded to above, this issue 
is being resolved by application of VA regulations; the 
evidence currently of record serves as appropriate factual 
background, and no additional evidentiary or procedural 
development is required. 

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the claim has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits.   

Pertinent law and regulations 

Effective dates - in general 

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 
3.151(a) (2002).  The term "claim" or "application" means 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2002).

Any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by 
VA, from a veteran or his representative, may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it 
was sent to the veteran , it will be considered filed as 
of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. § 
3.155 (2002).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(2002).

The effective date for service connection claims will be 
assigned as the day after separation from service or date 
entitlement arose, if the claim is received within one 
year of separation from service, otherwise the general 
rule applies.  38 U.S.C.A. § 5110(b)(1) (West 1991); 38 
C.F.R. § 3.400(b)(2)(i) (2002).

CUE

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," 
(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) [quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)].

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.)  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Factual Background

In February 1957, the veteran filed a claim for head and 
back injuries.  He stated that he was struck by a bottle 
and described his head injury as "numerous scars of a 
disfiguring nature to forehead".  The claim was denied in 
March 1957.  In September 1959, the RO received a medical 
record showing dental work performed on the veteran, but 
no claim accompanied the record.

In September 1988, the veteran filed a claim for service 
connection.  Among the disabilities claimed were hearing 
loss, scars of the nose, forehead and eyebrows, headaches, 
back problems, lung problems and a heart condition.  A May 
1988 medical report from Dr. G.C.M. shows a normal ear 
examination.  

In October 1988, the veteran submitted a letter claiming 
that he had submitted a claim for head injuries in 1959, 
so he should be eligible for benefits from that date.  The 
letter did not mention hearing loss or tinnitus.  A 
November 1988 examination report from G.L.B. shows a 
normal ear examination.

A November 1988 accident report shows that the veteran was 
injured while employed at a lumber company in June 1984.  
He listed his present symptoms as back, arm and hand pain, 
and constant ringing in the ears.  An October 1988 VA 
examination report shows ears within normal limits with 
some question of hearing loss.

In a December 1988 rating decision, the RO granted a 
pension based on non-service connected disabilities, and 
denied service connection for headaches.

In April 1991, the veteran sent a letter referring again 
to a 1959 claim for service connection of an injury to the 
face and head with scars on the forehead, left lower leg, 
left knee, arthritis, back problems and four heart 
attacks.  Hearing loss and tinnitus were not mentioned.  
The claim was denied in May 1991.

Correspondence in July 1991 to a United States Senator 
refers to several claimed disabilities, but not hearing 
loss or tinnitus.  The veteran submitted statements from 
two acquaintances in August 1991, neither of which 
referred to hearing loss or tinnitus.

The veteran submitted a claim for unspecified disabilities 
in May 1991, enclosing outpatient treatment records 
showing treatment for various complaints.  None of these 
reflected treatment for hearing loss or tinnitus.  

The RO denied service connection for a left leg condition, 
a left knee condition and a left ankle condition in 
September 1991.  In an October 1991 statement, the veteran 
disagreed with the September 1991 decision, specifying 
that it did not include his complaint of headaches caused 
by his in-service head injury and did not include 
complaints of back problems.  The veteran requested that 
his claim be amended to include scars to the face and left 
leg and a lower back strain, but did not mention hearing 
loss or tinnitus.

The veteran was afforded a personal hearing at the RO in 
January 1992.  He did not refer to hearing loss or 
tinnitus at that time.  

A January 1992 letter from Dr. C.B. shows treatment for 
knee, back and index finger injuries, as well as scars on 
the face.  That report and the report of an April 1992 VA 
examination do not refer to hearing loss or tinnitus.  A 
June 1992 rating decision granted a claim for scars, based 
on CUE in the May 1991 decision, but continued the denial 
of the other claims.  A July 1992 letter from the veteran 
requests that his appeal for service connection for left 
leg, left knee and left ankle disorders, for scars of the 
face and left leg, for a back disorder, arthritis and for 
headaches be forwarded to the Board, but this letter does 
not mention hearing loss or tinnitus.  In July 1994, the 
Board granted service connection for headaches and denied 
the other claims.

In August 1994 the veteran submitted a claim for service 
connection for tinnitus.  As noted in the Introduction, 
service connected for tinnitus was ultimately granted, and 
was made effective from the date of receipt of the August 
1994 claim.  This appeal followed.

Analysis

The veteran contends that the effective date for the grant 
of service connection for tinnitus should be September 1, 
1988, the day a claim of entitlement to service connection 
for hearing loss was received by the RO.  The veteran 
offers multiple arguments to support his claim, and the 
Board will address these in turn.  

The Board wishes to emphasize that the veteran does not 
assert that a claim for service connection which 
specifically referred to "tinnitus" was filed prior to 
August 1994.  Indeed in the October 2002 brief, the 
veteran's through his attorney stated that the "specific 
claim for service connection for tinnitus" was filed in 
August 1994.  In essence the gravamen of the veteran's 
presentation appears to be that tinnitus and hearing loss 
are both disabilities relating to hearing, a claim for the 
former should have been inferred by VA from a claim for 
the latter.  For reasons expressed below, the Board 
disagrees with this proposition.   

The veteran through counsel, although acknowledging that 
tinnitus was not specifically mentioned, asserts that a 
claim for tinnitus was "inextricably intertwined" with the 
claim for hearing loss filed in September 1988.  His 
conclusion appears to be that he was therefore not 
required to include tinnitus in the September 1988 claim 
in order to present a claim for tinnitus as that time.  
The veteran's attorney does not cite any authority for the 
proposition that tinnitus and hearing loss are 
inextricably intertwined, but refers, at page 11 of the 
October 2002 brief, to 38 C.F.R. § 3.155(a), which deals 
with informal claims; he also refers to VA's duty to award 
the maximum benefit sought.  The Board will address these 
contentions in greater detail below.

With regard to the contention that tinnitus and hearing 
loss are inextricably intertwined, the Board notes that in 
Harris v. Derwinski, 1 Vet. App. 180 (1991), the Court 
held that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
"could render any review by the Court of the decision on 
the other claim meaningless and a waste of judicial 
resources, the two claims are inextricably intertwined.  
Harris at 183.

However, the decision in Harris dealt with a situation 
where two related issues were claimed by the veteran, but 
only one was before the Court.  The Court accordingly 
found that it did not yet have jurisdiction to consider 
either issue.  This certainly is not the case here.  In 
1988, there was only one issue, entitlement to service 
connection for hearing loss.  Tinnitus was not claimed 
until August 1994, so a decision on the hearing loss claim 
could involve no significant impact on the nonexistent 
claim for tinnitus.  

The veteran seems to be asserting by his argument 
regarding "inextricably intertwined" claims that a claim 
for service connection for hearing loss should have been 
interpreted by the RO as encompassing a separate claim for 
tinnitus, even though the latter was not mentioned.  The 
reasoning for this leap is obscure; the contention appears 
to be that hearing loss and tinnitus are somehow 
inherently related.  However, the veteran's attorney has 
identified no medical or legal support for such a 
relationship.  He has not, for example, indicated that 
both disabilities invariably coexist so that a claim for 
one amounts to a claim for the other.  In fact, the VA 
rating schedule clearly recognizes tinnitus as a 
disability distinct from hearing loss.  The regulatory 
scheme does not envision tinnitus as being inherently 
related or inexorably intertwined with hearing loss.  
See 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6260.  
The Board accordingly rejects the "inextricably 
intertwined" argument.

The veteran's attorney contends in the alternative, at 
page 11 of the October 2002 brief,  that a claim for 
service connection for tinnitus should have been inferred 
from the September 1988 claim due to documentation of 
tinnitus in the post-service records.

The Board notes that the statutes and regulations 
pertaining to veterans' benefits have created a 
"nonadversarial, ex parte, paternalistic system for 
adjudicating veterans' claims."  Collaro v. West, 136 F.3d 
1304, 1309-10 (Fed. Cir. 1998).  As the veteran's attorney 
has pointed out, in adjudicating a claim for benefits VA 
is required to consider all statutory and regulatory 
provisions that may support entitlement to benefits, 
regardless of whether the veteran has raised or argued a 
particular issue.  Douglas v. Derwinski, 2 Vet. App. 435, 
439 (1992).  This mandate does not, however, "require [VA] 
to conduct an exercise in prognostication, but only 
requires that it consider all issues reasonably raised. . 
. ."  Talbert v. Brown, 7 Vet. App. 352, 356 (1995).  For 
the RO to infer a claim for service connection for 
tinnitus in the September 1988 application would require 
such an act.  

The Board finds, based on the record, that a claim for 
service connection for tinnitus was not reasonably raised 
in the veteran's September 1988 claim for compensation 
benefits.  The veteran did not mention tinnitus or a 
ringing in the ears in his Form 21-526.  The only medical 
evidence then of record which refers to tinnitus was an 
April 1988 accident report, which showed complaint of ears 
ringing.  Significantly, however, this was presented in 
the context of a workplace accident report; there was no 
indication from this report that the veteran was 
attempting to attribute this complaint to his military 
service.  Other medical evidence of record included a May 
1988 examination report from G.C.M., M.D., which does not 
indicate complaint or diagnosis of tinnitus or attribution 
to service.  An October 1988 VA examination does not 
reflect either complaint or diagnosis of tinnitus.  It is 
clear that a claim for tinnitus in September 1988 could 
not be inferred from these records.  

Moreover, there is no indication from these reports or any 
other documentation received prior to August 1994 that the 
veteran intended to apply for VA benefits for tinnitus.  
See Dunson v. Brown, 4 Vet. App. 327, 330 (1993); see also 
KL v. Brown, 5 Vet. App. 205, 208 (1993) [an informal 
claim must identify the benefit sought]. 

The veteran's attorney points to an August 1988 letter 
from Dr. W.K.Z. (page 12 and 14 of the October 2002 
brief), which discussed the veteran's tinnitus.  At page 
12 of the October 2002 brief, the veteran's attorney 
contends that under 38 U.S.C.A. § 5110 (a) and McGrath v. 
Gober, 14 Vet. App. 28 (2000), this letter establishes 
that the veteran suffered from tinnitus in August 1988 and 
should have triggered the RO's adjudication of a claim for 
tinnitus.  

The veteran's contention fails for the simple reason that 
the August 1988 letter of W.K.Z. was not submitted until 
June 2001.  It is clear that a claim for VA benefits, in 
whatever form, is based on the date of filing, not on the 
date a document was created.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  To conclude that the RO should have 
divined in 1988 that Dr. W.K.Z.'s letter existed when that 
letter was not presented until 2001 is manifestly absurd.  
VA is not held to a standard of prognostication when 
determining what issues are presented.  See Brannon v. 
West, 12 Vet. App. 32, 34 (1998); Talbert v. Brown, 7 Vet. 
App. 352, 356-57; Allin v. Brown, 6 Vet. App. 207, 213 
(1994). [These cases involve the Board, not an RO, but it 
is clear that the reasoning employed by the Court applies 
to all levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 
324, 326 (1991).]    

At page 13 of the October 2002 brief, the veteran's 
attorney points to precedent establishing that VA has an 
obligation to make all possible efforts to obtain private 
medical records, such as the August 1988 letter from Dr. 
W.K.Z.  Ivey v. Derwinski, 2 Vet. App. 320 (1992); 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995).  In this 
case, however, the veteran identified records from Dr. 
W.K.Z. in September 1998 and the RO sent a letter to Dr. 
W.K.Z. in October 1988, requesting these records.  It does 
not appear that Dr. W.K.Z. responded.  Moreover, the 
veteran did not indicate that these records supported a 
claim for tinnitus.  

The Board observes in passing that even if Dr. W.K.Z.'s 
letter had been of record in 1988, it would not change the 
outcome of this matter.  As noted above, an April 1988 
accident report showed complaints of ringing in the ears, 
but appeared to attribute them to a post-service accident.  
The Board observes with interest that the August 1988 
letter from Dr. W.K.Z. was written to an attorney, not VA.  
Although the purpose of the letter is not stated, it is 
not beyond the realm of possibility that the veteran was 
pursuing a workers compensation claim for tinnitus at the 
time.  In any event, the August 1988 letter from Dr. 
W.K.Z. provided additional medical evidence of tinnitus, 
but did not relate it to the veteran's service.    

Most critically, Dr. W.K.Z.'s letter did not indicate an 
intent on the part of the veteran to apply for VA 
benefits.  See Dunson v. Brown, 4 Vet. App. 327, 330 
(1993) [correspondence or evidence to constitute an 
informal claim must disclose an intent to apply for a 
particular benefit].  The Board notes that the first 
evidence linking tinnitus to service did not appear in the 
record until the September 1994 VA examination report, 
from which service connection was ultimately awarded.  

The Board further observes that the argument put forth by 
the veteran's attorney concerning a perceived lack of 
evidentiary development undertaken by the RO in 1988 
amounts to a CUE claim.  However, a RO's failure to assist 
results in an incomplete record, but not necessarily an 
incorrect record.  Any failure to assist the veteran in 
development of the September 1988 claim resulted in the 
creation of an incomplete rather than incorrect record.  

While it is true that an incomplete record may 
ultimately lead to an incorrect determination, it 
cannot be said that an incomplete record is also an 
incorrect record.  If the facts contained in the 
record are correct, it is not erroneous, although not 
embodying all of the relevant facts.  Rather, an 
incomplete record is just that--incomplete. . . . . 
an incomplete record, factually correct in all other 
respects, is not clearly and unmistakably erroneous.  
This is true even in the present case where the cause 
of the record's incompleteness is the VA's breach of 
the duty to assist.  In short, the VA's breach of the 
duty to assist cannot form a basis for a claim of CUE 
because such a breach creates only an incomplete 
rather than an incorrect record.  As unjust as this 
finding may appear, it is dictated by the law by 
which we are bound.  Caffrey v. Brown, 6 Vet. App. 
377 (1994).

In any event, as discussed above, the RO did in fact 
attempt to obtain additional information from Dr. W.K.Z., 
to no avail.  The veteran through his attorney has not 
been specific concerning what additional development was 
necessary.  The Board observes, as has the Court, that 
"VA's . . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  

The veteran's attorney has also alternatively argued that 
the 1988 rating action is non-final pursuant to the 
holding of Roberson v. Principi, 251 F. 3d 1378 (2001) 
(page 18 of the October 2002 brief).  In Roberson, the 
Federal Circuit held that when a veteran submits evidence 
of a medical disability and makes a claim for the highest 
rating possible and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of section 3.155(a) has been met and VA must 
consider TDIU, applying the standard set forth in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), which requires VA 
"to fully and sympathetically develop the veteran's claim 
to its optimum before deciding it on the merits."  Thus 
Roberson specifically requires that VA must determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations, regardless of whether a 
claim is specifically labeled as a claim for TDIU.

However, the Board finds that Roberson is an unsuitable 
comparison with the instant case.  First, Roberson 
involved a claim for a higher evaluation for an already 
service-connected disability.  The Federal Circuit 
determined that the RO erred in not adjudicating the 
veteran's entitlement to a total rating, even though no 
specific claim for that benefit had been filed.  Hence, 
the phrase "fully and sympathetically develop the 
veteran's claim to its optimum before deciding it on the 
merits," as utilized in that case, apparently pertains to 
consideration of the maximum level of entitlement.  Unlike 
in a claim for an increased rating, in a case, like this 
one, involving a claim for service connection, there is no 
maximum level of entitlement; rather, service connection 
is either granted or denied.  

Second, the veteran's case does not involve a failure of 
the RO to adjudicate a reasonably raised claim in 1988.  
Rather, as discussed, in 1988, the veteran raised a claim 
for service connection for hearing loss.  There was no 
indication that tinnitus was claimed by the veteran as 
attributable to service, and the medical evidence did not 
make that connection.  Roberson requires three actions on 
the part of the claimant.  He must submit evidence of a 
medical disability, make a claim for the highest rating 
possible and submit evidence of unemployability.  By 
requiring that a claimant make a claim for the highest 
rating possible, the Federal Circuit has set forth a 
requirement that the claimant identify the benefit sought, 
if not precisely by name.  The Board finds that in this 
case, the veteran did not meet even that relaxed standard 
for a claim for tinnitus.  There was no indication from 
the claim that the veteran sought service connection for 
tinnitus, and the RO could not have read such a claim into 
it.

The veteran further contends (page 18 of the October 2002 
brief) that under 38 C.F.R. § 3.155 (a) and AB v. Brown, 6 
Vet. App. 35 (1993), the veteran should be presumed to be 
seeking the maximum benefit allowable, and thus a claim 
for tinnitus should be inferred from his claim for hearing 
loss.  This is similar to the Roberson argument discussed 
immediately above and fails for similar reasons.  The 
Court's decision in AB dealt with the situation where an 
increased rating for a service connected disability was 
granted subsequent to the initiation of an appeal.  The 
Court stated that the veteran need not submit an 
additional notice of disagreement.  The appeal continues 
as long as the maximum benefit has not been awarded.  The 
decision in AB does not stand for the proposition that a 
claim for a certain disability implies an intent to file 
claims for other disabilities not stated.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which 
may be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a) (2002); see also Servello v. 
Derwinski, 
3 Vet. App. 196, 198-200 (1992).  However, an informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a) (2002); see Dunson, supra.

The Board has examined communications from the veteran to 
the RO in an attempt to detect a claim, formal or 
informal, for service connection for tinnitus prior to 
August 1994.  This effort has been unsuccessful.  As noted 
above, the veteran through counsel has acknowledged that 
he did not refer to tinnitus in communications to VA until 
August 1994.

The Board notes that tinnitus was not shown in service, 
and the veteran made no complaint of tinnitus at 
separation.  The first medical evidence of tinnitus came 
in an April 1988 workplace accident report which presented 
the veteran's complaint in the context of a workplace 
accident.  The veteran did not indicate that the tinnitus 
was attributable to service, or that the veteran intended 
to apply for service connection therefor.  The August 1988 
letter from Dr. W.K.Z to an attorney was not submitted 
until June 2001an in any event made no mention of the 
veteran's service, much less any relationship between 
tinnitus and such service.  The September 1988 claim for 
hearing loss did not mention tinnitus or the symptoms of 
tinnitus.  The veteran filed claims in February 1957, 
September 1988, October 1988, April 1991, May 1991 and 
October 1991.  He also submitted statements in October 
1988, June 1991, July 1991, August 1991, October 1991, 
July 1992.  There is also a transcript of record from a 
January 1992 RO hearing.  None of those documents can be 
construed as a claim for service connection for tinnitus 
because the veteran did not express any intent to claim 
service connection for tinnitus, nor did he complain of 
symptoms of tinnitus.  Crawford v. Brown, 5 Vet. App. 33, 
35 (1993); 38 C.F.R. § 3.155(a) (2002).

As acknowledged by his attorney, the veteran did not 
submit a claim for service connection for tinnitus as such 
until August 1994, which claim ultimately resulted in the 
grant of service connection.  He is not, therefore, 
entitled to an effective date for the grant of service 
connection for tinnitus prior to that date.  38 U.S.C.A. 
§ 5110(b) (West 1991); 38 C.F.R. § 3.400(b)(2) (2002).

The veteran includes an argument based on a portion of 
38 U.S.C.A. § 5110 (a) in his June 2001 notice of 
disagreement.  The veteran's attorney stated that the 
veteran relies upon the plain language of this section, 
that an effective date shall be assigned based upon the 
facts found.  However, the veteran's attorney omits the 
next phrase, which reads, "but shall not be earlier than 
the date of receipt of application therefor."  This of 
course is the pivotal determination in this case, and the 
Board can identify no such application prior to August 
1994.  The facts found in this case are that the claim for 
service connection for tinnitus was filed on August 10, 
1994 and no earlier.

To some extent, the veteran appears to be raising an 
argument couched in equity in that he is contending that 
since it can be shown that he had tinnitus since 1988, and 
that the tinnitus has since been ascribed to his military 
service, he should be compensated for the entire period of 
time.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 1991 & Supp. 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how 
compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) [citing Office of Personnel Management 
v. Richmond, 496 U.S. 414, 426 (1990)].  As explained 
above, service connection is granted based on the filing 
of a claim, not on whether a disability may in fact have 
existed at some earlier point in time.  In this case, the 
veteran's claim was filed in August 1994; the effective 
date of August 10, 1994 was correctly assigned.

The Board finds, therefore, that entitlement to an 
effective date prior to August 10, 1994, for the grant of 
service connection for tinnitus is not shown as a matter 
of law.  See Shields v. Brown, 8 Vet. App. 346, 349 (1995) 
[an earlier effective date cannot be granted in the 
absence of statutory authority, which requires the filing 
of a claim].  See also Sabonis, supra [in a case where the 
law and not the evidence is dispositive, a claim must be 
denied because of the absence of legal merit or the lack 
of entitlement under the law].




CONTINUED ON NEXT PAGE


ORDER

The claim for an effective date for the award of service 
connection for tinnitus earlier than August 10, 1994 is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

